Exhibit 10.1



 

First Amendment

to the

Phillips 66 Key Employee Change in Control Severance Plan

Effective October 2, 2015



The Phillips 66 Key Employee Change in Control Severance Plan, as amended and
restated effective as of July 11, 2012 (Plan) is further amended effective
October 2, 2015 as provided below:



1. Section 2.4 is amended and restated in its entirety to provide as follows:



"2.4 Each Severed Employee shall immediately become fully vested in all
outstanding equity awards which shall not thereafter be forfeitable for any
reason (except that options shall expire and be cancelled ten years from the
date of their grant). Any options granted to the Severed Employee shall be
exercisable at the times set forth in the applicable award documents. Each such
option shall remain outstanding until ten years from the date of grant,
notwithstanding any provision of the option grant or any plan under which the
option may have been granted to the contrary. The date of distribution of any
stock or other value from such awards shall be as set forth in the applicable
terms and conditions of the award."